Citation Nr: 1508867	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen service connection for a lung disorder.

3.  Service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1954 to November 1957, and from March 1958 to March 1974.  The Veteran had additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Houston, Texas, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal of the issue of service connection for a right knee disorder.
2. The claim for service connection for a lung disorder was most recently denied by a December 1996 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

3. Evidence received since the December 1996 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a lung disorder, so raises a reasonable possibility of substantiating the claim for service connection for a lung disorder. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The December 1996 rating decision, which denied service connection for a lung disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

3. The criteria for reopening service connection for a lung disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Right Knee Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in July 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing and through the authorized representative, that he wished to withdraw the issue of service connection for a right knee disorder.  The authorized representative confirmed the intent to withdraw the issue of service connection for a right knee disorder during the December 2014 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In this case, the Board is reopening service connection for a lung disorder.  This decision constitutes a full grant of the benefit sought on appeal with respect to the application to reopen; therefore, no further discussion regarding VCAA notice or assistance duties is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Reopening of Service Connection for a Lung Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by a December 1996 rating decision on the basis that the evidence did not show that the Veteran had a residual lung pathology incurred in or aggravated by service or a current upper respiratory disorder.  The Veteran was notified of this decision and of procedural and appellate rights by letter in December 1996.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current lung disability that is related to active service. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a lung disorder.  The new evidence includes VA and private post-service treatment records, statements made by the Veteran, and the May 2014 VA examination report, as well as the December 2014 Board hearing testimony.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

The May 2014 VA examination report shows diagnoses of chronic bronchitis and chronic obstructive pulmonary disease (COPD).  During the December 2014 Board hearing, the Veteran stated that he was on board the USS Forrestal during the July 1967 fire and that he helped fight the fire onboard the ship deck for three days, during which time he was exposed to a variety of smoke, fumes, and gases.  See also March 2009 notice of disagreement (NOD).  The Veteran also testified that he served on several other older aircraft carriers and World War II carriers, which did not have air conditioning and only had blowers for ventilation.  The Veteran asserted that he worked in aircraft maintenance during service, which included work in sandblasting, glass bead blasting, and corrosion control.  The Veteran testified that, as a result, he was exposed to gases and fumes from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel.  Finally, the Veteran asserted that during service he used asbestos blankets to help prevent hot metal from igniting and that he was exposed to asbestos on board the older ships on which he was stationed.

The Veteran's testimony during the December 2014 Board hearing as well as his other statements in the support of the claim are presumed credible for purposes of reopening service connection for a lung disorder.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses previously unestablished facts of a current lung disability and in-service exposure to fumes, smoke, gases, and asbestos.  For these reasons, the Board finds the newly-received evidence to be both new and material to reopen service connection for a lung disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for a lung disorder.


ORDER

The appeal for service connection for a right knee disorder is dismissed.

New and material evidence having been received, the appeal to reopen service connection for a lung disorder is granted.


REMAND

Service Connection for a Lung Disorder

The Veteran contends that a lung disorder is related to active service.  Specifically, he stated that he was exposed to smoke, gases, and fumes during the July 1967 fire while he was onboard the USS Forrestal.  He asserted that, as part of his work in aircraft maintenance during service he was exposed to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel.  He advanced that during service, he used asbestos blankets to help prevent hot metal from igniting and that he was exposed to asbestos on board the older aircraft carriers and World War II carriers he was stationed on during service, namely the USS Yorktown and the USS Hornet.  See March 2009 NOD and December 2014 Board hearing transcript.  The Board finds that the Veteran's assertions as outlined above are credible because they are consistent with the Veteran's circumstances of service and consistent with prior statements given by the Veteran.  The Board finds, however, that more development is necessary to help determine whether the Veteran was exposed to asbestos during service.  

The Board finds that the Veteran has a current lung disability.  The May 2014 VA examination report shows diagnoses of chronic bronchitis and COPD, as well as reports of recurrent pneumonia.  

The Veteran underwent a VA examination in May 2014 where the VA examiner opined that it is less likely than not that the current diagnoses of chronic bronchitis and COPD are due to pneumonia and cold symptoms that were treated and resolved in service.  In reaching this conclusion, the May 2014 VA examiner explained that the Veteran was diagnosed with pneumonia in 1970 and cold symptoms in 1974 that both resolved, February 1974 service separation examination showed no lung or respiratory complaints and the respiratory examination was normal, the March 1975 VA examination showed no evidence of residual calcified disease in the lungs and April 1975 pulmonary function tests (PFTs) were normal with no lung disease found, and the Veteran started having recurrent respiratory and sinus problems in 2003, which are now ongoing.  

The May 2014 VA examiner indicated that one of the environmental risk factors associated with COPD is exposure to particulate matter, dusts, gases, fumes, or organic antigens.  However, the May 2014 VA examiner did not provide an opinion with respect to the relationship between the current lung disorder and the credible assertions of in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire, as well as exposure to gases and fumes from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel.  Therefore, an addendum opinion is required to address the remaining question regarding the relationship between the Veteran's current lung disorder and in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal, as well as exposure to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel.  The VA examiner is also requested to provide an opinion with respect to the relationship between any current lung disorder and in-service exposure to asbestos, if asbestos exposure is established.

Accordingly, the issue of service connection for a lung disorder is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake necessary additional efforts to ascertain whether or not the Veteran was exposed to asbestos during service, to include asking the Veteran to provide additional information regarding the claimed asbestos exposure.  A specific finding should be made as to asbestos exposure and documentation of such finding should be associated with the claims file.  

2. Thereafter, arrange for the claims file to be reviewed by the May 2014 VA examiner, if available, and request an addendum opinion as to the remaining question regarding the relationship between the Veteran's current lung disorder and in-service exposure to smoke, fumes, and gases from the July 1967 fire aboard the USS Forrestal, exposure to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel, and exposure to asbestos, if established.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a lung disorder had its origin in service or is in any way related to the Veteran's active service, to include exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire, as well as exposure to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel. 

In providing this opinion, the VA examiner should presume as fact all the Veteran's assertions with respect to in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire, as well as exposure to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel as part of the Veteran's in-service duties in aircraft maintenance. 


3. 
If exposure to asbestos is established: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a lung disorder is related to in-service exposure to asbestos?  In answering this question, please discuss whether the Veteran has any lung disease that is consistent with a remote history of asbestos exposure during service.

For purposes of all opinions provided, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

4. Thereafter, the issue of service connection for a lung disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and authorized representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


